     Case 1:13-bk-10386-GM       Doc 1734 Filed 10/24/19 Entered 10/24/19 11:36:39                Desc
                                   Main Document Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                           OCT 24 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY Fisher     DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13    In re:                                        Case No.: 1:13-bk-10386-GM
14    Shirley Foose McClure                         CHAPTER 11
15                                                  ORDER SUSTAINING OBJECTIONS TO
                                                    FIRST AND SECOND AMENDED
16
                                                    SCHEDULE C [DOC. #1677, 1720]
17
                                                    Date: October 22, 2019
18                                    Debtor(s).    Time: 10:00 a.m.
                                                    Courtroom: 303
19
20             On August 1, 2019 Shirley McClure filed her First Amended Schedule C [doc.
21    1677]. Barrett Litt filed an objection [doc. 1694], as did the Trustee [doc. 1696]. On
22    October 3, 2019 Ms. McClure filed both her reply to each objection [doc. 1721, 1722]
23    and her Second Amended Schedule C [doc. 1720]. Litt and the Trustee each filed a
24    further reply [doc. 1725, 1726, and 1727]. The Court then prepared and distributed a
25    “pre-hearing tentative ruling” covering both of the amended schedules C [doc. 1729].
26             Oral argument was held on October 22, 2019. Ms. McClure appeared on her
27    own behalf, Jon L. Dahlberg appeared for the Trustee, and George E. Schulman
28    appeared for Barrett Litt. After hearing all argument, the Court hereby adopts its “Pre-




                                                   -1-
     Case 1:13-bk-10386-GM          Doc 1734 Filed 10/24/19 Entered 10/24/19 11:36:39    Desc
                                      Main Document Page 2 of 2



1     Hearing Tentative Ruling on Objections to Amended and to Second Amended Schedule
2     C” [doc. 1729] as its memorandum of opinion.
3           The objections are sustained as to both the First Amended Schedule C [doc.
4     1677] and the Second Amended Schedule C [doc. 1720].
5
6           ###
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: October 24, 2019
25
26
27
28




                                                  -2-
